Exhibit 10.4

AMENDED AND RESTATED

ADMINISTRATION AGREEMENT

This Agreement (“Agreement”) is made as of October 29, 2013 by and between SOLAR
SENIOR CAPITAL LTD. a Maryland corporation (the “Company”), and SOLAR CAPITAL
MANAGEMENT, LLC, a Delaware limited liability company (the “Administrator”).

WITNESSETH:

WHEREAS, the Company is a newly organized closed-end management investment fund
that intends to elect to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940 (the “Investment Company Act”); and

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms
hereinafter set forth; and

WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1.

Duties of the Administrator

(a) Employment of Administrator. The Company hereby employs the Administrator to
act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company (the “Board”), for the period and on the terms and conditions set forth
in this Agreement. The Administrator hereby accepts such employment and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment, clerical,
bookkeeping and record keeping services at such facilities and such other
services as the Administrator, subject to review by the Board, shall from time
to time determine to be necessary or useful to perform its obligations under
this Agreement. The Administrator shall also, on behalf of the Company, conduct
relations with custodians, depositories, transfer agents, dividend disbursing
agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable. The Administrator shall make reports to the Board of its performance
of obligations hereunder and furnish advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain or sell or any other investment advisory
services to the Company. The Administrator shall be responsible for the
financial and other records that the

 

1



--------------------------------------------------------------------------------

Company is required to maintain, and under the Investment Company Act, shall
prepare, print and disseminate reports to stockholders, and reports and other
materials filed with the Securities and Exchange Commission (the “SEC”). The
Administrator will provide on the Company’s behalf significant managerial
assistance to those portfolio companies to which the Company is required to
provide such assistance. In addition, the Administrator will assist the Company
in determining and publishing the Company’s net asset value, overseeing the
preparation and filing of the Company’s tax returns, and generally overseeing
the payment of the Company’s expenses and the performance of administrative and
professional services rendered to the Company by others.

 

2.

Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records which it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

3.

Confidentiality

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information (regulated
pursuant to Regulation S-P), shall be used by any other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party. The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.

 

4.

Compensation; Allocation of Costs and Expenses

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder. The Company will bear all costs and expenses that are
incurred in its operation, administration and transactions and not specifically
assumed by Solar Capital Partners, LLC (the “Adviser”), pursuant to that certain
Investment Advisory Management Agreement, dated as of February 24, 2011 by and
between the Company and the Adviser, as it may be amended from time to time.
Costs and expenses to be borne by the Company include, but are not limited to,
those relating to: organization and offering; calculating the Company’s net
asset value (including the cost and expenses of any independent valuation firm
and Citi Fund Services Ohio, Inc. and its affiliates); expenses incurred by the
Adviser payable to third parties, including agents, consultants or other
advisors, in monitoring financial and legal affairs for the Company and in
providing administrative services, monitoring the Company’s investments and
performing due diligence on its prospective portfolio companies; interest
payable on debt, if any, incurred to finance the Company’s investments; sales
and purchases of the Company’s common stock and other securities; investment
advisory and management fees; administration fees, if any, payable under this
Agreement; fees payable to third parties, including agents, consultants or other
advisors, relating to, or associated with, evaluating and making investments;
transfer agent

 

2



--------------------------------------------------------------------------------

and custodial fees; federal and state registration fees; all costs of
registration and listing the Company’s shares on any securities exchange;
federal, state and local taxes; independent Directors’ fees and expenses; costs
of preparing and filing reports or other documents required by the Securities
and Exchange Commission; costs of any reports, proxy statements or other notices
to stockholders, including printing costs; the Company’s allocable portion of
the fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
all other expenses incurred by the Company or the Administrator in connection
with administering the Company’s business, including payments under this
Agreement based upon the Company’s allocable portion of the Administrator’s
overhead in performing its obligations under the Administration Agreement,
including rent and the allocable portion of the cost of the Company’s chief
compliance officer and chief financial officer and their respective staffs.

 

5.

Limitation of Liability of the Administrator; Indemnification

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its sole member, the Adviser, and
any affiliated person to the extent that they are providing services for or
otherwise acting on behalf of the Administrator, Adviser or the Company) shall
not be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the Company,
and the Company shall indemnify, defend and protect the Administrator (and its
officers, managers, partners, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator, including
without limitation the Adviser, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the
Administrator’s duties or obligations under this Agreement or otherwise as
administrator for the Company. Notwithstanding the preceding sentence of this
Section 5 to the contrary, nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any liability to the
Company or its security holders to which the Indemnified Parties would otherwise
be subject by reason of willful misfeasance, bad faith or gross negligence in
the performance of the Administrator’s duties or by reason of the reckless
disregard of the Administrator’s duties and obligations under this Agreement (to
the extent applicable, as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the SEC or its
staff thereunder).

 

6.

Activities of the Administrator

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.

 

7.

Duration and Termination of this Agreement

(a) This Agreement shall become effective as of the first date above written.
The provisions of Section 5 of this Agreement shall remain in full force and
effect, and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the

 

3



--------------------------------------------------------------------------------

termination or expiration of this Agreement as aforesaid, the Administrator
shall be entitled to any amounts owed under Section 4 through the date of
termination or expiration and Section 5 shall continue in force and effect and
apply to the Administrator and its representatives as and to the extent
applicable. This Agreement shall continue in effect for two years from the date
hereof, and thereafter shall continue automatically for successive annual
periods, provided that such continuance is specifically approved at least
annually by:

(i) the vote of the Board, or by the vote of a majority of the outstanding
voting securities of the Company; and

(ii) the vote of a majority of the Company’s Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act.

(b) The Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days’ written notice, by the vote of a majority
of the outstanding voting securities of the Company, or by the vote of the Board
or by the Administrator.

(c) This Agreement may not be assigned by a party without the consent of the
other party; provided however, that the rights and obligations of the Company
under this Agreement shall not be deemed to be assigned to a newly-formed entity
in the event of the merger of the Company into, or conveyance of all of the
assets of the Company to, such newly-formed entity; provided further, however,
that the sole purpose of that merger or conveyance is to effect a mere change in
the Company’s legal form into another limited liability entity. The provisions
of Section 5 of this Agreement shall remain in full force and effect, and the
Administrator shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement.

 

8.

Amendments of this Agreement

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

9.

Governing Law

This Agreement shall be construed in accordance with the laws of the State of
New York and the applicable provisions of the Investment Company Act. To the
extent the applicable laws of the State of New York, or any of the provisions
herein, conflict with the provisions of the Investment Company Act, the latter
shall control.

 

10.

Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

11.

Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SOLAR SENIOR CAPITAL, LTD.

By:

 

/s/ Michael S. Gross

Name:

 

Michael S. Gross

Title:

 

Chief Executive Officer and President

 

SOLAR CAPITAL MANAGEMENT, LLC

By:

  

/s/ Michael S. Gross

  

Sole Member

  

Solar Capital Partners, LLC

  

Michael S. Gross, Managing Member